DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeya et al. (US Patent 7431598 B2).
As per claim 1, Ikeya teaches a lever 500-type connector (seen in figure 6), comprising: a housing 101 to be fitted with a mating housing 200; a lever 500 pivotably mounted to the housing 101 and fitting the housing 101 with the mating housing 200 by pivoting; and a cover 600 mounted to the housing 101 to cover 600 an outer periphery (see column 7, lines 32-37) of an electric cable (see column 7, lines 32-37) drawn out from the housing 101, wherein the housing 101 is provide with a deflectable lock arm (515, 516), the lock arm (515, 516) having as 
As per claim 2, Ikeya teaches a lever 500-type connector (seen in figure 6), wherein the cover 600 is provided with an upper protective wall (along 115, 116) arranged opposite to the root part (115a or 116a) of the lock arm (515, 516) above the root part (115a or 116a) of the lock arm (515, 516). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831